Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 28, 2021

                   No. 04-19-00714-CV, 04-19-00715-CV, 04-19-00716-CV

  The STATE of Texas ex. rel. Todd A. Durden, In His Official Capacity as County Attorney,
                                       Appellant

                                               v.

  James T. 'Tully' SHAHAN, In His Official Capacities as County Judge; Mark Frerich, In His
 Official Capacity as County Commissioner; Joe Montalvo, In His Official Capacity as County
 Commissioner; Dennis Dodson, In His Official Capacity as County Commissioner; Tim Ward,
 In His Official Capacity as County Commissioner; Kinney County Commissioners Court and
                                      Kinney County,
                                         Appellee

                 From the 63rd Judicial District Court, Kinney County, Texas
                              Trial Court No. 4845, 4863, 4866
                          Honorable Sid L. Harle, Judge Presiding


                                        ORDER

      On July 6, 2021, we granted Todd A. Durden’s motions for extension of time to file
motions for rehearing or motions for en banc reconsideration and set them due on August 5,
2021.
       Before the once-extended due date, Todd A. Durden filed opposed second motions for
extensions of time to file motions for rehearing or motions for en banc reconsideration until
September 6, 2021.
        Todd A. Durden’s motions for extensions of time to file motions for rehearing or motions
for en banc reconsideration are GRANTED. The motions are due on September 7, 2021.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court